recommended that Herbe be suspended for two years and be required to
                    pay the costs of the disciplinary proceedings within six months of receipt
                    of the bill of costs.
                                  Although persuasive, the findings and recommendations of a
                    panel of the Southern Nevada Disciplinary Board are not binding, and this
                    court's automatic review of a panel's decision is conducted de novo. SCR
                    105(3)(b); In re Discipline of Droz, 123 Nev. 163, 168, 160 P.3d 881, 884-85
                    (2007). The panel's findings of misconduct must be supported by clear and
                    convincing evidence. In re Discipline of Drakulich, 111 Nev. 1556, 1566,
                    908 P.2d 709, 715 (1995).
                                  Having reviewed the record, we conclude that clear and
                    convincing evidence supports the panel's findings that Herbe committed
                    the violations alleged.   See SCR 105(2)(0. We further conclude that the
                    panel's recommended discipline is appropriately tailored to Herbe's
                    misconduct, and we approve the recommendation in its entirety.
                                  Accordingly, attorney James Herbe is hereby suspended from
                    the practice of law for two years. However, we note that Herbe is
                    currently suspended for failure to meet his Continuing Legal Education
                    (CLE) requirements, and has been so suspended since July 2010. See In re
                    Application of the Bd. of Continuing Legal Educ., Docket No. 56143 (Order
                    Dismissing Petition as to Certain Respondent Attorneys and Granting
                    Petition as to Certain Respondent Attorneys, July 21, 2010). In light of
                    this, the suspension imposed in the instant order will not commence until
                    after Herbe resolves his CLE suspension.    See SCR 213. As such, by the
                    time Herbe is eligible to petition for reinstatement, he will have been
                    continuously suspended for five years or more. Therefore, Herbe shall
                    provide proof of successful completion of the Nevada State Bar

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce).
                Examination, including the Multistate Professional Responsibility
                Examination, prior to any petition for reinstatement.         See SCR 116(5).
                Herbe shall pay the costs of the disciplinary proceedings within six
                months of receipt of the State Bar's bill of costs.     See SCR 120. Upon any
                attempted reinstatement, Herbe shall comply with SCR 116. Additionally,
                Herbe shall comply with SCR 115 and the State Bar shall comply with
                SCR 121.1
                              It is so ORDERED.
                                             /n

                                                                      C.J.
                                         Gibbons


                                                             A--Lt te2-4-        1      J.
                Pickering                                   Hardesty


                                                                       L&e,            , J.
                Parraguirre



                Cherry                                      Saitta




                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      James E. Herbe
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A